Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
The terminal disclaimer filed 7/21/2022 has overcome the previously presented non-statutory double patenting rejections over US Patent No. 10,813,738.
 The amendments to the claims have overcome the previously presented 35 USC 102a and 102e rejections over Batiste and 35 USC 102b rejections over Cartier.
Applicant's arguments filed 7/21/2022 with respect to the amendments distinguishing the claimed invention from the prior art of Bressler have been fully considered but they are not persuasive. The cranial penetration members of Bressler each have a first radius of curvature and the caudal penetration members of Bressler each have a second radius of curvature, wherein the first radius of curvature is smaller than the second radius of curvature. See fig. 15B of Bressler, wherein the cranial penetration member and cranial extension base are shown nested within the curve defined by the caudal penetration member and its extension base. 

    PNG
    media_image1.png
    509
    718
    media_image1.png
    Greyscale


If the cranial penetration member’s radius of curvature were the same as, or greater than, the caudal penetration members’ radius of curvature, there would be no room for strut portion attached to the cranial extension base and the cranial extension base itself to fit within the curvature of the caudal penetration member and its caudal extension base.
Applicant asserts that Bressler only discloses a caudal anchor and therefore fails to disclose a cranial anchor (page 7 of remarks, 1st full par.). Applicant also asserts that Bressler fails to disclose locators (page 7 of remarks, 1st full par.). This is not found persuasive because Applicant does not provide any specific arguments as to why the cranial anchors and locators identified by the examiner in the previous office action do not meet the limitations of the claim. See the rejections below for a detailed discussion of the cranial anchors and locators of Bressler. The locator members of the instant application are struts (see 20, 320 of instant application). Therefore, the designation of some of the struts of Bressler as the claimed locator members appears consistent with the instant specification. It is noted that the interpretation of which struts comprise the claimed locator members of claim 36 have changed in view of the amendments.

Claim Objections
Claims 20, 33, 35, 39, and 42 are objected to because of the following informalities: 
Claim 20: in part “h”, “a said extension base” should read “a respective said extension base” since part “h” has been amended from “each said penetration member” to “at least some of said penetration members”. 
Claim 33: in view of the amendments to claim 32, “said extension base” (line 2) and “said base” in line 3 should both read “said cranial extension base”. 
Claim 35: “member the” in lines 2-3 should read “member of the”.
Claim 39: ‘at least one limiter” should read “at least one said limiter”.
Claim 42: in view of the amendments to claim 32, “said extension base” in line 2, “said extension base” in line 3, and “said base” in lines 2-3 should all read “said caudal extension base”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-26, 28-31 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 20 includes a cranial penetration member having a first radius of curvature and a caudal penetration member having a second radius of curvature, the first radius of curvature being smaller than the second radius of curvature, which is not supported in the application as originally filed. Independent claim 36 includes that a cranial penetration member having a first curvature and a caudal penetration member having a second curvature, the second curvature being larger than the first curvature, wherein “curvature” is understood to be defined by a radius of curvature, which is not supported in the application as originally filed. The application discloses that the radius of curvature R2 (fig. 16A) of the cranial penetration member is 0.03 inches. The radius of curvature R4 in fig. 17a is larger than R2 (0.3 inches versus 0.03 inches; see [0061], [0099]), but refers to the radius of curvature of the caudal limiter, not the caudal penetration member as understood in view of figs. 17a-c. The radius of curvature for the caudal penetration member is not disclosed in the written description. There is no indication that the drawings of the instant application are drawn to scale, and the cranial and caudal penetration members are not shown next to each other in a way in which the drawings alone can be relied upon to provide clear support for this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 32-35, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 28 includes that each caudal penetration member is straight or curved in a plane containing the longitudinal axis. However, claim 36, from which claim 28 depends, now requires that the caudal penetration member has a second curvature larger than the curvature of the cranial penetration member. It is unclear how the caudal penetration member can have a curvature and also be straight in a plane containing the longitudinal axis. For the purposes of claim interpretation, claim 28 is being treated as though it reads “is  curved in a plane…”.
Claim 32 includes “said limiters” in line 1 of part (g), which lacks clear antecedent basis. It is unclear if “said limiters” is meant to refer back to the previously recited “said cranial limiters”, “said caudal limiters” or “said cranial and caudal limiters”. It is also unclear which previously recited extension base is being referenced by “said extension base” in part (g) of claim 32 since it is unclear which limiters are being referenced. For the purposes of claim interpretation, “said limiters” and “a said extension base” are being treated as though it reads “said cranial and caudal limiters” and “a respective said cranial or caudal extension base”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 20-22, 24-26, 28-34, 36-39 and 41 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bressler (US 2007/0213685). Bressler discloses a vascular blood filter comprising a hub (64; fig. 15a) disposed along a longitudinal axis, a plurality of appendages (61) extending from the hub, the appendages including a plurality of anchor members, wherein each of the appendages has a distal most free end portion with an extension base. Each extension base bifurcates into a penetration member (58) and a limiter (59; fig. 15b). Some (e.g., shorter struts of fig. 15B) of the extension bases bifurcate into a cranial penetration member (noting especially hook tip which acts against motion of filter in the cranial direction) with a first radius of curvature and a cranial limiter and some (e.g., longer struts of fig. 15B) of the extension bases bifurcate into a caudal penetration member (noting especially teeth 58a on the caudal penetration member which act against motion of filter in caudal direction) having a second radius of curvature and a caudal limiter. The first radius of curvature is smaller than the second radius of curvature as is evident from fig. 15B which shows the cranial penetration member and the cranial base extension portion fitting within the curve of the caudal penetration member and the caudal base extension portion. Each penetration member extends distally from the extension base, noting that the cranial penetration member extends distally from the base at the tooth closest to the extension base before curving back toward the cranial end of the filter. See the examiner-annotated reproduction of fig. 15B below.

    PNG
    media_image1.png
    509
    718
    media_image1.png
    Greyscale

Regarding claim 32, the vascular blood filter comprises a hub and a plurality of appendages including a plurality of anchor members. Multiple of appendages (e.g., consider 4 of the appendages, in particular 2 short and 2 long appendages) have a cranial extension base (on the 2 shorter appendages) and a caudal extension base (on the 2 longer appendages). Each cranial extension base bifurcates into a cranial penetration member that prevents migration of the hub in a cranial direction (by virtue of its hook tip), the cranial penetration member having a first curvature, and a cranial limiter that limits depth of penetration of the cranial penetration member (by abutting the vessel wall). Each caudal extension base bifurcates into a caudal penetration member that prevents migration of the hub in a caudal direction (at least by virtue of teeth on the caudal edge of the hook), the caudal penetration member having a second curvature and a caudal limiter that limits depth of penetration of the caudal penetration member (by abutting the vessel wall).  As currently written, claim 32 does not require that multiple of the appendages each have a cranial extension base and a caudal extension base. Rather, “multiple of said appendages have a cranial extension base and a caudal extension base”. When 4 appendages are considered, these 4 appendages have a cranial extension base (e.g., base on one of the shorter struts) and a caudal extension base (e.g., base on one of the longer struts). As currently claimed in claim 32, the first and second curvatures may be the same or different.
Regarding claims 21 and 33, each cranial and caudal limiter extends distally from the respective extension base, wherein the caudal limiter extends farther from the respective base (e.g., in the distal direction) than the caudal penetration member extends from the base, and the cranial limiter extends farther from the respective base than the cranial penetration member extends from the respective base (fig. 15b). 
Regarding claims 22 and 34, at least one locator member is disposed between two adjacent anchor members. See the annotated figure below; the locator members are labelled with solid lines and the anchor members are labelled with dotted lines. The locator members help locate the appendages at a respective spaced apart location by forming part of the frame.

    PNG
    media_image2.png
    494
    654
    media_image2.png
    Greyscale

Regarding claim 24, the cranial penetration members each comprise a hook (see annotated figure above).
Regarding claim 25, one or more said limiters has a curved portion (see fig. 15b).
Regarding claim 26, each said cranial limiter are straight or curved in a plane containing the longitudinal axis (as understood in view of fig. 15A, noting the twist in the strut).
Regarding claim 36, Bressler discloses a vascular filter comprising a hub (64) disposed along a longitudinal axis, a plurality of anchor members (see examiner-annotated figure below) extending from the hub, a plurality of locator members extending from the hub (only one of which is illustrated, but a similar locator member appears on the opposing side of the frame), each locator member disposed between two adjacent anchor members, wherein each anchor member includes a distal most free end portion with an extension base, wherein the extension base is bifurcated (shown in more detail in the examiner-annotated figure appearing above) and an extension that extends from the extension base and comprises a penetration member (58) and a limiter (59), wherein each penetration member extends distally from a said extension base (noting that at least the most-distal tooth 58a of a penetration member extends distally from the most-adjacent portion of the extension base). At least one said penetration member is a cranial penetration member and at least one said penetration member is a caudal penetration member. The cranial penetration member has a first curvature (defined by a first radius of curvature) and the caudal penetration member has a second curvature (defined by a second radius of curvature) larger than the cranial penetration member curvature, as understood in view of the nested arrangement shown in fig. 15B. 

    PNG
    media_image3.png
    528
    510
    media_image3.png
    Greyscale

Regarding claim 37, at least one said extension base is a cranial extension base (see shorter struts). 
Regarding claim 38, at least one said the extension base is a caudal extension base (see longer struts).
Regarding claim 39, at least one limiter is a cranial limiter which extends farther from the hub (e.g., in the distal direction) than the cranial penetration member extends as understood in view of fig. 15B.
Regarding claims 28-31, the caudal penetration member is curved in a plane containing the longitudinal axis, each said cranial and said caudal penetration member has a curved portion, and each said limiter is curved (consider distal-most end noting that each limiter terminates with a curved surface) in a plane containing the longitudinal axis. 
Regarding claim 41, each caudal penetration member extends distally from a caudal extension base. Each caudal limiter extends farther (e.g., in the distal direction) from the caudal extension base than the caudal penetration member extends (e.g., in the distal direction) from the caudal extension base (see annotated figure above). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 35, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bressler in view of Cartier (US 2005/0288704). Bressler discloses the invention substantially as stated above in more detail but fails to expressly disclose that the limiter on an appendage has a length greater than or equal to the length of the penetration member on the appendage. 
Cartier discloses another filter having a plurality of appendages (9) with an extension base (10), wherein each extension base bifurcates into a penetration member (12) and a limiter (11). Cartier discloses that the limiter has a length greater than the length of the penetration member as shown in at least figs. 1, 3b, 5, and 6. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Bressler to size the cranial and caudal limiters such that they have a length greater than the respective cranial and caudal penetration members since such relative sizes of a penetration member and its associated limiter on the appendage of a filter are known in the art as satisfactory for the intended purpose of providing a member that penetrates the vessel wall to secure the filter in place within the vessel and a member that limits the depth of penetration ([0050]) as taught by Cartier, and the results of a such a modification are predictable, and there is a reasonable expectation of success. Furthermore, it has been held that, wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 9/28/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771